Title: From Thomas Jefferson to Benjamin Hawkins, 22 March 1796
From: Jefferson, Thomas
To: Hawkins, Benjamin


                    
                        Dear Sir
                        Monticello Mar. 22. 96.
                    
                    I am going to put you on a wild goose chace to find out the person to whom the inclosed letter is addressed. He moved to N. Carolina in 1782. and is settled somewhere up towards the mountains and not a great way from the Virginia line. This is all which his family here can tell me of him. A son of his here claims under him 100. acres of land which are in my possession, but he has no deed for it. For peace sake I have bought the son’s claim, and it is important I should get from the father a letter at least confirming the right. But I have no means of finding him out, unless you can hunt him up, in which case you will render me a real service. He is probably an obscure planter, and very old man. He carried one son with him, one went to Georgia, and three remain here.
                    The vines you were so kind as to send me by Mr. Chiles were delivered to me alive. Every one budded after it was planted. Yet every one  died immediately after. It was certainly not for want of care. Yours is unquestionably the most valuable collection in America; and I must keep it in view, and I pray you to do the same, to have a complete assortment of them, by the first opportunity which may occur. A direct one, in the proper season, cannot be hoped. We have no connection with Petersburgh, nor have I a single acquaintance there. But at Richmond Mr. Wythe would take pleasure in recieving and saving the cuttings for me. Would it be impracticable at the proper season to convey them to him thro’ the medium of the stage, and under the care of some merchant or other coming in it from your neighborhood to Richmond?
                    I possess some valuable notes of the history of our country; particularly the debates of the old Congress on the confederation and some other subjects. I know that you took notes of what passed under your eye while in Senate and perhaps on other occasions, which I should consider as a precious deposit, and mark of great and confidential friendship from you if you would give me a copy of them. I will give you in exchange a copy of mine. If you approve of this friendly intercommunication of information, the post is a very safe channel and they might come on from week to week as you can advance in copying.  I am now engaged in taking down the upper story of my house and building it on the ground, so as to spread all my rooms on one floor. We shall this summer therefore live under the tent of heaven. The next summer however we shall be able to tent you better, and I shall hope you will think our part of the country worth a visit. If you will make it during the months of August and September, we have then a good deal of agreeable society who take refuge from the country below during the sickly season, among these our hills, the most fertile soil, healthy and temperate climate in America. The mercury was never higher than 90°. here, and we abound in figs, which marks to you the limits of our heat and cold. A propos of figs. Of three very fine kinds I brought from France, one is the most delicious I ever tasted in any country. I had only one plant last year, but this spring have set out many cuttings. I have also a grape from Italy, of a brick dust colour coming about a fortnight later than the sweetwater and lasting till frost, the most valuable I ever knew. It deserves this character for it’s flavor, it’s quantity, and it’s hardiness. I take it to be the Chasselas of Fontainebleau. I shall with pleasure avail myself of any means of conveying both these articles to you. Send me in a letter some seed of the Dionnea mascipula. Adieu. Your’s affectionately
                    
                        Th: Jefferson
                    
                